Case 3:18-ap-03004       Doc 32      Filed 10/09/18 Entered 10/09/18 14:49:11            Desc Main
                                     Document     Page 1 of 3




                                                                               Dated: October 9th, 2018

                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

                                                   Bankruptcy No. 3:16-bk-30227
 IN RE:

    DENNIS RAY JOHNSON, II, et al.                 Chapter 11

             Debtor-in-Possession.


 PEOPLES BANK, an Ohio Banking                     Adversary Pro. No. í$3í
 Corporation, as assignee of Producers Coal,
 Inc. and Moussie Processing, LLC

          Plaintiff,

    v.

 KENTUCKY FUEL CORPORATION, a
 Delaware Corporation,

          Defendant.


                                     CONSENT JUDGMENT

         Plaintiff, Peoples Bank (“Peoples”), an Ohio Banking Corporation, through its

undersigned counsel, and Defendant, Kentucky Fuel Corporation (“Kentucky Fuel”), through

undersigned counsel, stipulate and agree as follows:

         WHEREAS, On March 28, 2018, Peoples filed a Complaint against Kentucky Fuel for

breach of contract. [See Compl. ECF No. 1]. Kentucky Fuel filed its Answer on May 16, 2018

[See Ans. Compl. ECF No. 5].
Case 3:18-ap-03004        Doc 32   Filed 10/09/18 Entered 10/09/18 14:49:11             Desc Main
                                   Document     Page 2 of 3


       WHEREAS, without admitting liability, Kentucky Fuel nevertheless wishes to resolve

this matter and it hereby consents to entry of judgment in favor of Peoples and against it in the

above-captioned case.

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, ORDERED

AND ADJUDGED THAT JUDGMENT be entered as follows:

       1.      Kentucky Fuel consents to the jurisdiction of this Court to enter final judgment as

against it in this proceeding.

       2.      Judgment (the “Consent Judgment”) is hereby entered in favor Peoples Bank and

against Kentucky Fuel in the amount of Nine Hundred Fifty Thousand Dollars ($950,000.00).

       3.      This Consent Judgment is not appealable.

       4.      The Bankruptcy Court shall have exclusive jurisdiction over any action to enforce

this Consent Judgment, or any provision thereof.

       5.      Kentucky Fuels has obtained the advice of counsel and is consenting and agreeing

to all of the terms of this Consent Judgment freely and voluntarily.

       6.      The Clerk of Court shall enter this Consent Judgment promptly on the docket of

the Court.

       IT IS SO ORDERED.
Case 3:18-ap-03004     Doc 32    Filed 10/09/18 Entered 10/09/18 14:49:11   Desc Main
                                 Document     Page 3 of 3


AGREED AND CONSENTED TO:

Peoples Bank
By Counsel,

BERNSTEIN-BURKLEY, P.C.

/s/ John J. Richardson_______________
John J. Richardson, Esq. (WVSB# 13140)
jrichardson@bernsteinlaw.com
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219
Tel: (412) 456-8107
Fax: (412) 456-8135



Kentucky Fuel Corporation
By Counsel,

SHELTON, BRANHAM & HALBERT, PLLC


 V%LOO\56KHOWRQ
___________________________________
Billy R. Shelton, Esq. (W.V. Bar # 12926)
bshelton@sbhlegal.net
2452 Sir Barton Way, Suite 101
Lexington, KY 40509
Tel: (859) 294-6868
